Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 1/14/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Additionally, redundant entries were only considered once.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11, 12, and 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticiapted by Edwards (GB 2242373, as cited by Applicant).
CLAIM 11:  Edwards discloses a process system as shown in part by annotated Fig. 6 below:

    PNG
    media_image1.png
    520
    738
    media_image1.png
    Greyscale

The system comprises a process module (21) comprising an inlet (from left of Figure), an outlet (to top right of figure), and a drainage outlet (to bottom of figure); an upstream pipe (“from well”); a downstream pipe (exit right of drawing).  An inlet pipe comprising an inlet isolation valve (70), the inlet pipe fluidically connecting the inlet of the process module to the upstream pipe.  An outlet pipe comprising a discharge isolation valve (top right of figure, annotated DIV), the outlet pipe fluidically connecting the outlet of the process module to the downstream pipe.  A bypass comprising a bypass isolation valve (72), the bypass fluidly connecting the upstream pipe and the downstream pipe via the bypass isolation valve.  A drainage line comprising a valve (28), the drainage line fluidly connecting the drainage outlet of the process module to the downstream pipe via the valve.
CLAIM 12:  The valve is a first valve, the drainage line further comprises a second valve (see Figure with two valves 28). The drainage line fluidly connects the drainage outlet of the process module 
CLAIM 15:  The process system is arranged subsea (see Abstract “seabed”).
CLAIM 16:  The process system is arranged on an offshore platform (under the broadest reasonable interpretation of “offshore platform”, structures placed on the seabed would be considered offshore).
CLAIM 17:  A conduit comprises a third valve for controlling a fluid flow through the conduit, the conduit fluidly connecting the downstream pipe with the inlet of the process module (in this embodiment, one of the drainage valves 28 serves as the third valve; again the entire system is fluidly connected).
CLAIM 18:  This method is inherent to the structure of claim 17.
CLAIM 19:  This method is inherent to the structure of claim 11.
CLAIM 20:  Edwards discloses an alternative embodiment of the above system in Figure 5.  The inlet, outlet, and drainage areas are in the same locations as Fig. 6.  The module (21) comprises an inlet (via pipe with valves 61, 62), an outlet (via pipe 66), and a drainage outlet (via pipe 67).  An upstream pipe (from wells) and a downstream pipe (exit right).  The inlet pipe comprises an inlet isolation valve (61) fluidically connecting the inlet of the process module to the upstream pipe.  An outlet pipe comprising a discharge isolation valve (67), the outlet pipe fluidically connecting the outlet of the process module to the downstream pipe.  A bypass comprising a bypass isolation valve (63), the bypass fluidly connecting the upstream pipe and the downstream pipe via the bypass isolation valve.  A drainage line comprising a valve (28), the drainage line fluidly connecting the drainage outlet of the process module to the downstream pipe via the valve.
In this embodiment, the method of claim 20 would be inherent as the bypass isolation valve (63) and the discharge isolation valve (67) could be closed while gas flows from the upstream pipe to the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 13, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards.
CLAIM 13:  Edwards discloses the elements of claim 11 as discussed above.
Edwards fails to disclose the bypass further comprises a flow restriction element.
Edwards discloses the use of chokes (such as 62) in other stages of the system.
It would be obvious to one of ordinary skill in the art at the time of filing to modify the system of Edwards to include a bypass choke as described in the claims as a combination of known prior art elements in which the bypass choke would serve the same, known function of the other chokes, mainly controlling the amount of flow in a given conduit to allow the system to function properly.
CLAIM 14:  The flow restriction element is a controllable flow restriction element operable to adjust a fluid flow rate therethrough (see Edwards discussing controller 103 to control flow).
CLAIM 16:  Edwards discloses the elements of claim 11 as discussed above.
In the alternative to the above 102 rejection, Edwards fails to disclose the process system is arranged on an offshore platform.
Edwards discloses processing steps taking place on offshore platforms (15, 17).
It would be obvious to one of ordinary skill in the art at the time of filing to modify the system of Edwards to be placed on an offshore platform as described in the claim as a mere rearrangement of parts in which system of Edwards would still function to perform the same operation of separation at the new location.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional art showing process systems with similar setups for bypass and drainage are shown.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679